         Case 1:19-cr-00552-GHW Document 88 Filed 05/19/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      May 19, 2021

BY ECF
Honorable Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Edward Shin,
               19 Cr. 552 (GHW)

Dear Judge Woods:

       The Government is in receipt of the defendant’s request that the Court issue a subpoena to
the United States Citizenship and Immigration Services. (Dkt. No. 87.) The Government
respectfully requests that it be permitted to file its response to that motion on or before May 27,
2021.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney for the
                                               Southern District of New York

                                         By:              /s/
                                               Tara LaMorte / Anden Chow / Sarah Mortazavi
                                               Assistant United States Attorneys
                                               (212) 637-1041 / 2348 / 2520
